Citation Nr: 0917186	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  09-01 247	)	DATE
	)
	)

THE ISSUE

Whether there was clear and unmistakable error in a November 
29, 1973 Board of Veterans' Appeals (Board) decision, which 
denied entitlement to a compensable disability rating for 
bilateral hearing loss.

(The issue of entitlement to an effective date earlier than 
July 27, 2001 for the grant of a 10 percent rating for 
bilateral hearing loss, is the subject of a separate decision 
of the Board issued this date.)


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The moving party is a Veteran who had active service from 
September 1967 to November 1970.

This Board action is in response to an August 2008 Motion for 
Revision of a Decision on the Grounds of Clear and 
Unmistakable Error (CUE), in which the Veteran requested that 
the Board revise its decision (which denied a compensable 
disability rating for bilateral hearing loss) dated November 
29, 1973 on the basis of CUE as provided by 38 U.S.C.A. 
§ 7111.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that, in a March 2004 written statement and 
again, in a September 2007 statement, the Veteran requested a 
hearing before a Member of the Board (now called a Veterans 
Law Judge (VLJ)).  The Veteran did not specify whether he 
desired an in-person Travel Board hearing at the local RO, a 
videoconference hearing at the local RO, or an in-person 
hearing in Washington, D.C.  In a January 2009 letter, the 
Board requested that the Veteran clarify whether he still 
wanted a hearing and if so, what type of hearing he desired.  
See 38 C.F.R. §§ 20.700, 20.704 (2008).  In a response 
received in February 2009, the veteran indicated a desire to 
appear at a hearing before a Veterans Law Judge of the Board 
at his local regional office.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before 
a Veterans Law Judge of the Board at his 
local regional office, in accordance with 
the docket number of this case.  Only one 
such hearing should be scheduled for all 
issues the Veteran currently has on 
appeal to the Board, to include the issue 
of entitlement to an effective date 
earlier than July 27, 2001 for the grant 
of a 10 percent rating for bilateral 
hearing loss, that is the subject of a 
separate decision of the Board issued 
this date.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of the case.  The appellant need take no action until 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).





